Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 14) in the reply filed on 5/12/22 is acknowledged.  The traversal is on the ground(s) that restriction between species and that the office has not established the distinct embodiments share no common subject matter that defines a contribution over the prior art.  This is not found persuasive because the Groups are not made between “species” but rather among distinct classes of invention, method claims and article claims.  Further in the 3/16/22 requirement for restriction, the examiner had explicitly identified the shared subject matter as: preparing a concrete structure by casting, applying a water based curable resin system onto the wet cast concrete layer, and mechanical incorporation of the applied resin system into the layer.  The examiner further noted that this technical feature is not a special technical feature as it does not make a contribution over the prior art, such as it being taught in JP 56145182 (See, for example, abstract, claims) or further JP 56145182 in view of JPH10183783 (as described in the rejections following).  As the shared content is taught by the prior art, there exists a lack of unity of invention a posteriori, and the examiner maintains the basis for the Restriction requirement is apt.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction  requirement in the reply filed on 5/12/22.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiida et al (JP 56145182; provided with translation (citations made thereto) by Applicant in 12/30/21 IDS; hereafter Kida) in view of Ilzuka et al (JPH 10183783; machine translation cited and provided herein; hereafter Ilzuka).
Claim 1: A process for the preparation of a concrete structure comprising the steps of 
(a) casting a layer of fresh concrete (see, for example, pg 1-2),
 (b) application of a curable resin system onto the wet cast concrete layer (see, for example, pg 1-2)
and (c) mechanical incorporation (via a metallic trowel) of the applied waterbased curable resin system into the concrete layer (see, for example, pg 2-3).
Kida further teaches wherein the resin can be various genera of curable resin systems (see, for example, paragraph bridging pg 2-3; thus inclusive, but not explicit to water-based systems).  Kida does not explicitly provide an exemplary waterbased curable resin system.  Ilzuka teaches a method of preparing concrete structures by application of resinous systems to uncured wet concrete (See, for example, [0001]).  Ilzuka further teaches wherein curable resin layers initially applied to concrete are water based  (by example ~75 wt%) as the predictably provide suitable adhesion (See, for example, [0010] [0048]).  As both Kida and Ilzuka are directed to the treatment of wet concrete surfaces with resin systems  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a water based curable resin system as Kida has generally taught curable resin systems for wet concrete surfaces and as water-based curable resin systems are predictably used to treat wet concrete surfaces with the suitable adhesion. 
Claim 2: Kida further teaches the resin is an epoxy system (see for example, paragraph bridging pages 2-3) and Ilzuka similarly teaches a waterbased epoxy resin system (see, for example [0010]).  
Claim 3: Ilzuka further teaches wherein the water content of the waterbased epoxy resin system is 75 wt% (see, for example, [0048] 43:143 resin : water by wt).  
Claim 4: Kida further teaches wherein the epoxy resin system is a two component composition (See, for example, paragraph bridging pgs 2-3) and Ilzuka further teaches wherein the waterbased epoxy resin system is a two component composition comprising an epoxy component and a curing component comprising an amine curing agent (see, for example, [0014-15]).
Claim 6: Kida further teaches wherein the waterbased curable resin system is applied by spray application (see, for example, pg 2).
Claims 7-8. The process according to claim 1, Kida further teaches wherein the application mechanical incorporation of the resin system occurs at any point while the wet concrete is not hardened or alternatively shortly or a few days after the onset of hardening (see, for example, pg 1). Although such a recitation is not explicitly within the periods of time further recited in claims 7 or 8; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated performing the application / incorporation at a time within the periods claimed since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 12. Kida further teaches wherein the waterbased curable resin system is free from hydraulic inorganic binders (see for example, pg2-3, wherein no such binder is recited among the resin components).
Claim 14: refer to the rejection of claim 1 above.  Kida further teaches that following the formation of a treated concrete structure  via treatment with the resin system application and curing of a coating composition (finishing painting with an epoxy resin paint) occurs (See, for example, pg 1, and 3-4).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of Ilzuka as applied to claim 1 above, and further in view of Tokumoto et al (US 4,746,552; hereafter Tokumoto).
Claim 5: Kida in view of Ilzuka teach the method of claim 1 above, Kida further teaches wherein the amount of resin applied influences various protective properties such as anticorrosion, lining, waterproofness, dustproofness, etc  (See, for example, pg 3).  But Kida is silent as to a particular dry weight basis of resin applied, so it does not explicitly teach a concentration within the claimed range.  Tokumoto teaches a method of applying resin to concrete surfaces (See, for example, abstract).  Tokumoto similarly teaches wherein the amount of resin applied influences the resulting properties (such as adhesiveness and reaction rate), and recommends from 20-100 g/m2 by dry basis of resin (see, for example, col 7 lines 48-68).   Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying 20-100 g/m2 by dry basis of resin as it would predictably ensure sufficient adhesiveness and reaction rate and  / or since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of Ilzuka as applied to claim 1 above, and further in view of Boulton (US 2,065,560; hereafter Boulton).
Claims 9-11: Kida in view of Ilzuka teach the method of claim 1 above, further wherein Kida teaches the incorporation is via troweling to mix the overlying applied resin layer with the underlying concrete surface (See, for example, pg 2).  But Kida is silent as to the specifics of the trowel, so it does not explicitly teach plate troweling as further detailed in claims 9-11.  Boulton teaches a method of troweling concrete surfaces (See, for example, Figures, claims).  Boulton further a mechanical machine based trowel (plate trowel)  comprising a horizontally rotating plate (disc)  (See, for example, figures, claims, pg 2 first col lines 28-75).  Boulton further teaches wherein its plate trowel provides for considerable savings to time and labor and improved compactness and surface levelness (See, for example, pg 1 col 1 lines 1-60).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated at least one cycle of plate troweling comprising a horizontally rotating plate to perform the troweling as it would predictable trowel the surface while providing for considerable savings to time and labor and improved compactness and surface levelness.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712